Judgment unanimously affirmed, without costs. Memorandum: Petitioner-appellant was given notice by letter dated November 21, 1966 that his services as Clerk of the Broome County Family Court would be terminated as of December 31, 1966. The four-month period of limitation provided for in CPLR 217 begins running at the effective date of dismissal (Matter of McDermott v. Johnson, 2 N Y 2d 608; Matter of Devens v. Gokey, 12 A D 2d 135, 137). Thus, any action commenced subsequent to May 1,1967 is time barred. Petitioner did not commence the instant proceeding until December 11, 1968, 20 months after the statute had run. Such unreasonable delay by petitioner-appellant in instituting this article 78 proceeding also constitutes laches (Matter of Central School Dist. No. 2 v. New York State Teachers’ Retirement System, 27 A D 2d 265, affd. 23 N Y 2d 213). (Appeal from judgment of Broome Special Term, dismissing petition for reinstatement, transferred by order of Appellate Division, Third Department.) Present — Goldman, P. J., Gabrielli, Moule, Cardamone and Henry, JJ.